Citation Nr: 1510192	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant (Veteran) represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for an acquired psychiatric disorder was denied by the Board in October 2008.  In September 2009, the Veteran filed a claim to reopen this issue based on new and material evidence.  His claim was denied by the RO in February 2010, along with an increased rating claim for a testicular disorder, and he submitted a formal appeal (VA Form 9) in June 2011.  On that form, the Veteran indicated that he only wished to appeal the increased rating issue, though he also included a two-page statement in which he asserted that he was concerned about his fertility.  Following the Board's April 2012 denial of the increased rating claim, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While the denial of the increased rating claim was upheld in a September 2013 Memorandum Decision, the Court also held in that decision that the Veteran's formal appeal was ambiguous with regard to his claim to reopen service connection for an acquired psychiatric disorder.  The Court noted that the Veteran's reference to infertility created ambiguity because he had previously associated his fertility concerns with a service-connected disability, and that disability with a claimed acquired psychiatric disorder.  

Per the Court, the Board failed to adjudicate or explain its reasons for not adjudicating the psychiatric issue.  Upon further review in its May 2014 decision, the Board determined that, as the Veteran was pro se at the time of the June 2011 formal appeal and as the evidence must be construed in a light most favorable to the Veteran, the June 2011 statement should be deemed a formal appeal of the denied claim to reopen service connection for an acquired psychiatric disorder.  The Board then remanded the issue for additional development.  In May 2014, the Board also denied a claim to reopen service connection for residuals of a post-operative, pilonidal cyst, which the Veteran did not appeal to the Court.  As such, the sole issue remaining before the Board concerns the claim regarding an acquired psychiatric disorder.    

In the decision below, the Board will reopen the Veteran's claim to service connection for an acquired psychiatric disorder.  The underlying issue of service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the December 2014 Supplemental Statement of the Case (SSOC).  


FINDINGS OF FACT

1.  In an unappealed October 2008 decision, the Board denied the Veteran's claim to service connection for an acquired psychiatric disorder.     

2.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for an acquired psychiatric disorder has been received since the October 2008 Board decision.


CONCLUSIONS OF LAW

1.  An October 2008 decision by the Board that denied the Veteran's claim to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014). 

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since September 1992, the Veteran has been service connected for left testicular atrophy based on evidence of left testicle epididymitis during active service.  

In March 2006, the Veteran filed an original claim to service connection for an acquired psychiatric disorder.  He asserted that the in-service epididymitis and the service-connected testicle atrophy caused infertility, which then caused depression.  In July 2006, the RO denied the Veteran's claim.  The Veteran appealed that decision to the Board.  In October 2008, the Board denied the claim as well.  The Veteran did not appeal that decision to the Court within a 120-day period.  38 U.S.C.A. §§ 7104, 7266; 38 C.F.R. § 20.1100.  

In September 2009, the Veteran filed a claim to reopen service connection for the psychiatric disorder.  In the February 2010 rating decision on appeal, the RO denied his claim.  

In argument before the Court during the pendency of this appeal, the Veteran's representative asserted that the October 2008 Board decision is not final and that, therefore, the March 2006 original claim to service connection for an acquired psychiatric disorder is still on appeal.  In short, the attorney states that a December 2008 letter from the Veteran to the RO requesting an extension of time for some unspecified reason - to which the RO did not respond - effectively tolled the 120-day time period during which the Veteran had to file an appeal to the Court of the Board's October 2008 decision.  Henderson v. Shinseki,131 S.Ct. 1197 (2011); Checo v. Shinseki, 26 Vet. App. 130 (2013) (requirement under 38 U.S.C.A. § 7266 to file notice of appeal to Court within 120 days of notice of Board decision is not jurisdictional and is subject to equitable tolling).  

The Board will address below the issue of the finality of the October 2008 Board decision separately from the issue of whether new and material evidence has been received by the Board to reopen the Veteran's service connection claim.  

	Finality 

In general, Board decisions are final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  A final Board decision can be challenged in four ways.  First, the Court can review a Board decision where the appellant files a Notice of Appeal (NOA) to the Court within 120 days of notice of the Board decision.  Second, the Board can reconsider a Board decision where the appellant files a motion for reconsideration of the decision.  Third, the Board can vacate a Board decision where the appellant files a motion to vacate the decision.  Fourth, a motion can be filed for revision of a Board decision based on clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. § 7266; 38 C.F.R. § 20.1403; Rosler v. Derwinski, 1 Vet. App. 241, 245-46 (1991); Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).

In October 2008, the Board mailed to the Veteran's then-current address a copy of the October 2008 Board decision.  Accompanying the decision were instructions detailing the ways in which the Veteran could challenge the final Board decision.  Ultimately, the Veteran did not challenge the October 2008 Board decision.  He did not file a NOA against the October 2008 decision, he did not file a request for reconsideration of the October 2008 Board decision, he did not file a request to vacate the October 2008 Board decision, and he did not file a CUE motion with the October 2008 decision.  

As indicated earlier, the Veteran did contact the RO in December 2008 seeking an extension of time following the October 2008 Board decision for an unspecified reason.  The record indicates that the RO did not respond to his request for extension.  Nevertheless, his extension request can in no way be construed as a NOA, as a request for reconsideration, as a request to vacate, or as a motion for CUE.  Nowhere in the December 2008 communication does the Veteran state that he wants to file a NOA with the Court.  Nor did the Veteran contend obvious error of fact or law with the Board decision, contend that a denial of due process occurred during the appeal period leading to the October 2008 Board decision, or contend CUE within the Board decision.  As such, the October 2008 Board decision has remained final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

	New and Material Evidence 

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   

The evidence of record at the time of the Board's October 2008 decision denying the claim to service connection for an acquired psychiatric disorder consisted of certain STRs which are negative for the diagnosis of a psychiatric disorder, VA treatment records indicating an initial diagnosis of depression approximately 49 years after service, the Veteran's lay assertions that he developed depression as the result of infertility he claims was caused by a service-connected testicular disorder, VA treatment records which indicate infertility but which do not support the Veteran's lay assertion that infertility related to the service-connected testicular disorder, medical treatise information relating certain testicular disorders to infertility, and a January 2007 VA examiner's opinion that the Veteran's depression resulted from aging rather than from a testicular disorder.  

Based on this evidence, the Board denied the Veteran's claim in October 2008.  Again, the decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the Veteran's claim to reopen service connection to include any evidence of record dated since October 2008.  The evidence dated since then includes: additional lay statements from the Veteran asserting that his in-service testicular problem, which led to his service-connected testicular atrophy, caused his infertility, which then caused his depression; additional VA treatment records noting the Veteran's diagnosis of depression; and a March 2009 VA treatment record in which a treating urologist addresses the Veteran's theory of causation, and recognizes the "possibility that the event [in service] had a role" in the development of sterility.   

The information included in the claims file since the October 2008 final decision is certainly new evidence.  The Board also finds the March 2009 statement from the VA urologist to be material evidence.  Prior to the October 2008 Board decision, the record did not contain medical evidence specifically addressing the Veteran that tended to corroborate his theory of causation here - that an in-service testicle disorder, which resulted in atrophy that has been service connected, led to infertility, the claimed cause of the Veteran's depression.  By contrast, in conjunction with the September 2009 petition to reopen, the record now contains such evidence.  As the infertility is the basis of the Veteran's claim regarding depression, the statement from the urologist tends to support the claim - it tends to form the predicate of the secondary service connection claim.  Furthermore, it implicates the direct theory of service connection, which has not been directly addressed by a medical professional in this matter.  The direct service connection theory raised by the new evidence does not comprise a new claim of service connection.  But it is additional relevant evidence nevertheless.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In any event, the medical statement, considered within the context of the Veteran's theory regarding how he became depressed, addresses the previously unestablished element of a nexus between depression and either service or the testicular disorder.  As such, the new evidence raises a reasonable possibility of substantiating the Veteran's claim.

The Board is not conducting an assessment of the probative value of the new evidence.  For example, the Board recognizes that the Veteran is a lay person who is not qualified to determine complex medical issues, such as the issue of etiology in this matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, to include lay evidence, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  At a minimum, the duty to assist the Veteran with further inquiry into his claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  




Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and will be remanded.  


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened; to this extent, the appeal is allowed.


REMAND

A remand is warranted for additional medical inquiry into direct and secondary theories of service connection - i.e., whether in-service epididymitis of the left testicle directly caused depression, or whether, as the result of in-service epididymitis and consequent left testicle atrophy, the Veteran became sterile, and then secondarily developed depression.  38 C.F.R. §§ 3.303, 3.310.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in September 2013.  38 C.F.R. § 3.159.     

2.  After the above development is completed, schedule the Veteran for VA compensation examinations with two specialists (a urologist and a psychiatrist or psychologist) to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  

The urology examination should be conducted first.  The respective examiners should then address the following inquiries:

Urologist:

(a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's infertility began in or is related to active service?  Please discuss any effect the in-service epididymitis may have had on the Veteran's fertility.  

(b)  If the response to (a) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the infertility is due to or caused by the Veteran's service-connected left testicle atrophy or the epididymitis that formed the basis of the service-connected atrophy?  

(c)  If the answer to (a) and (b) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the infertility is aggravated (i.e., permanently worsened beyond the natural progress) by the service-connected left testicle atrophy?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder?

Psychiatrist:

(a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's depression began in or is related to active service?  In answering this question, please consider the Veteran's lay assertions regarding his in-service epididymitis.  

(b)  If the response to (a) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's depression is due to or caused by his service-connected left testicle atrophy or the epididymitis that formed the basis of the service connection for atrophy?  In answering this question, please discuss the urologist's findings regarding whether the service-connected left testicular disorder relates to the Veteran's diagnosed infertility.  

(c)  If the answer to (a) and (b) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's depression is aggravated (i.e., permanently worsened beyond the natural progress) by the service-connected left testicle atrophy?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder?

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  Then readjudicate the claim on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If the appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to the issue and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


